Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-30 are presented for examination.

Information Disclosure Statement
The IDS filed on 3/31/2021 are considered.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the 

Claims 1, 3, 5, 10-17, 20, 25, 27-30 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Jin, US 2019/0306761. 

As per claim 1, Jin taught the invention including a method of wireless communication, the method comprising:
Transmitting, from a first base station to a second base station, a handover request message corresponding to a user equipment associated with the first base station, the handover request message including a request for full configuration (figure 3; pp. 0142-0143, 0168); and
Receiving, from the second base station, a handover response message, the handover response message including an indicator of acceptance of the full configuration (pp. 0168).  

As per claim 3, Jin taught the invention as claimed in claim 1.  Jin further taught to comprise transmitting the handover response message from the first base station to the UE based on the handover response message including the indicator (pp. 0171-0175).  

As per claim 5, Jin taught the invention as claimed in claim 1.  Jin further taught wherein the handover request message is part of a conditional handover or a legacy handover (pp. 0172: handover using RRC connection indicates it is legacy handover).  

As per claim 10, Jin taught the invention including an apparatus configured for wireless communication, the apparatus comprising:
At least one processor (pp. 0074); and
A memory coupled to the at least one processor (pp. 0074), wherein the at least one processor is configured to:
Initiate transmission, from a first base station to a second base station, a handover request message corresponding to a user equipment associated with the first base station, the handover request message including a request for full configuration (figure 3; pp. 0142-0143, 0168); and
Receive, from the second base station, a handover response message, the handover response message including an indicator of acceptance of the full configuration (pp. 0168).  

As per claim 11, Jin taught the invention as claimed in claim 10.  Jin further taught wherein the request for full configuration corresponds to a flag included in the handover request message (pp. 0168).  

As per claim 12, Jin taught the invention as claimed in claim 10.  Jin further taught wherein the indicator corresponds to a flag included in the handover response message (pp. 0168).  

As per claim 13, Jin taught the invention as claimed in claim 10.  Jin further taught wherein the indicator corresponds to a particular information element included in the handover response message (pp. 0168).

As per claim 14, Jin taught the invention as claimed in claim 10.  Jin further taught wherein the handover response message includes a set of parameters corresponding to the full configuration (pp. 0168: configuration parameter inherently included in handover messages).  

As per claim 15, Jin taught the invention as claimed in claim 14.  Jin further taught wherein the set of parameters are included in a particular information element of the handover response message (pp. 0168, 0171-0175).    

As per claim 16, Jin taught the invention including a method of wireless communication, the method comprising:
Transmitting, from a first base station to a second base station, a secondary node (SN) addition request message corresponding to a user equipment associated with the first base station, the SN addition request message including a request for full configuration (figure 3; pp. 0142-0143, 0168); and
Receiving, from the second base station, a SN addition response message, the SN addition response message including an indicator of acceptance of the full configuration (pp. 0168).  

As per claim 17, Jin taught the invention as claimed in claim 16.  Jin further taught to comprise transmitting the SN additional response message from the first base station to the UE based on the SN addition response message including the indicator (pp. 0171-0175). 

As per claim 20, Jin taught the invention as claimed in claim 16.  Jin further taught wherein the SN addition request message is part of a legacy SN addition (pp. 0172: handover using RRC connection indicates it is legacy handover).  

As per claim 25, Jin taught the invention including an apparatus configured for wireless communication, the apparatus comprising:
At least one processor (pp. 0074); and
A memory coupled to the at least one processor (pp. 0074), wherein the at least one processor is configured to:
Initiate transmission, from a first base station to a second base station, a secondary node (SN) addition request message corresponding to a user equipment associated with the first base station, the SN addition request message including a request for full configuration (figure 3; pp. 0142-0143, 0168); and
Receive, from the second base station, a SN addition response message, the SN addition response message including an indicator of acceptance of the full configuration (pp. 0168).  

As per claim 27, Jin taught the invention as claimed in claim 25.  Jin further taught wherein the request for full configuration corresponds to a flag included in the SN addition request message (pp. 0168).  

As per claim 28, Jin taught the invention as claimed in claim 25.  Jin further taught wherein the indicator corresponds to a flag included in the SN addition response message or a particular information element included in the SN addition response message (pp. 0168).

As per claim 29, Jin taught the invention as claimed in claim 25.  Jin further taught wherein the second base station is applicable for a SN change procedure (pp. 0168-0169).  

As per claim 30, Jin taught the invention as claimed in claim 25.  Jin further taught wherein the SN addition response message includes a set of parameters corresponding to the full configuration (pp. 0168: configuration parameter inherently included in handover messages).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 2, 19 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jin, US 2019/0306761, in view of Kim et al (Kim), US 2019/0230569.  

As per claim 2, Jin taught the invention as claimed in claim 1.  Jin did not specifically teach to further comprise configuring the request for full configuration to include a request for an initial set of access stratum configuration parameters form the second base station.  Kim taught to include a request for an initial set of access stratum configuration parameters from the second base station (pp. 0150).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Jin and Kim in order to include detail connection configuration information in the handover request messages.  

As per claim 19, Jin taught the invention as claimed in claim 16.  Jin did not specifically teach wherein the SN addition request message is part of a conditional SN addition.  Kim taught to transmit SN addition request as a part of a condition handover message (pp. 0277-0278).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Jin and Kim in order to include detail connection configuration information in the handover request messages.  

As per claim 26, Jin taught the invention as claimed in claim 25.  Jin did not specifically teach wherein the first base station is configured to operate as a primary node, and wherein the second base station is configured to operate as a SN.  Kim taught to configure the first base station to operate as a primary node and the second base station to operate as a secondary node (pp. 0295).  It would have been obvious to one of ordinary skill in the art at the time the .  

Claims 4 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jin, US 2019/0306761, in view of obviousness.  

As per claim 4, Jin taught the invention as claimed in claim 1.  Jin did not specifically teach to comprise transmitting, from the first base station to a third base station, a second handover request message corresponding to the UE, the second handover request including a second request for full configuration.  However, sending handover request message to a third base station for handover request when the second base station is no longer the best base station for performing handover is a common practice well known in the art.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teaching of Jin and further send request message to a third base station to perform handover when the second base station is not responsive and ensure smooth handover process to another base station.  

As per claim 18, Jin taught the invention as claimed in claim 16.  Jin did not specifically teach to comprise transmitting, from the first base station to a third base station a second SN addition request message corresponding to the UE, the second SN addition request message including a second request for full configuration.  However, sending handover request message to a third base station for handover request when the second base station is no longer the best base station for performing handover is a common practice well known in the art.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the .  

Allowable Subject Matter
Claims 6-9 and 21-24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Alam et al, US 2013/0267232.  
	Jung et al, US 2021/0051524
	Xu et al, US 2021/0051534
	Wu et al, US 2020/0336957
	Wu, US 2020/0053601
	Peng et al, US 2020/0045594
	Wu, US 2020/0045590
	Chang et al, US 2019/0387438
	Rosa et al, US 2019/0380067
	Chang et al, US 2019/0380081
	Park et al, US 2019/0223057
	Malkamaki et al, US 2017/0295524

A shortened statutory period for reply to this Office action is set to expire Three MONTHS from the mailing date of this action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNY S LIN whose telephone number is (571) 272-3968.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 571-270-5630.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


KENNY S. LIN
Examiner
Art Unit 2416


/Kenny S Lin/
Primary Examiner, Art Unit 2416
November 16, 2021